Name: Commission Regulation (EEC) No 1363/82 of 1 June 1982 establishing unit values for the determination of the customs value of certain perishable goodse
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 6 . 82 Official Journal of the European Communities No L 153/9 COMMISSION REGULATION (EEC) No 1363/82 of 1 June 1982 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ( ! ), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 4 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 June 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 355, 10 . 12 . 1981 , p . 26 . No L 153/ 10 Official Journal of the European Communities 3 . 6 . 82 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 07.01 All 07.01 D I 07.01 F II ex 07.01 G II ex 07.01 G I\ ex 07.01 H ex 07.01 H 07.01 K 07.01 L 07.01 M 07.01 PI 07.01 S ex 07.01 T ex 07.01 T ex 07.01 T ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I ex 08.02 B 1.1 1.2 1.3 1.4 1.5 1.6 1.7 1.8 1.9 1.10 1.11 1.12 1.13 1.14 1.15 2.1 2.2 2.3 2.4 2.5 2.5.1 2.5.2 2.5.3 2.6 2.6.1 2.6.2 2.6.3 2.6.4 07.01-13 07.01-15 07.01-31 07.01-33 07.01-45 07.01-47 ex 07.01-54 ex 07.01-59 07.01-63 07.01-67 07.01-71 07.01-73 07.01-75 07.01-77 07.01-81 07.01-82 07.01-93 07.01-94 07.01-96 ex 07.01-99 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02-32 08.02-34 08.02-37 New potatoes Cabbage lettuce Beans of the species Phaseolus Carrots Radishes Onions (other than sets) Garlic Asparagus Artichokes Tomatoes Cucumbers Sweet peppers Aubergines (Solanum melongena Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) Celery stalks and leaves Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh :  Sanguines and semi-sanguines  Navels, Navelines, Navelates, Salustianas, Vernas , Valencia lates , Maltese, Shamoutis, Ovalis, Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh ; Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and Satsumas  Mandarins and Wilkings  Clementines  Tangerines and others 1 423 255-66 75-19 195-66 21-74 41 612 83-22 17-88 4 506 809-30 238-01 619-37 68-82 131 722 263-43 56-62 4 347 780-82 229-64 597-56 66-40 127 085 254-15 54-63 1 484 266-53 78-38 203-98 22-66 43 381 86-75 18-65 5 680 1 021-63 300-07 782-68 86-86 166 431 332-78 71-88 1 196 214-96 63-22 164-51 18-28 34 987 69-97 15-04 12215 2 193-89 645-22 1 679-00 186-56 357 076 714-11 153-51 8 105 1 455-71 428-12 1 11407 123-79 236931 473-83 101-85 4 078 729-00 215-49 562-41 62-20 119 665 239-36 51-27 3 240 582-02 171 17 445-42 49-49 94 729 189-44 40-72 1 728 308-92 91-32 238-33 26-36 50 710 101-43 21-72 3 978 714-46 210-12 546-78 60-75 116 286 232-55 49-99 2 596 466-24 137-12 356-81 39-64 75 885 151-76 32-62 2072 372-28 109-48 284-90 31-65 60 592 121-17 26-04 2 624 471-39 138-63 360-76 40-08 76 724 153-44 32-98 2043 366-91 107-91 280-80 31-20 59 719 119-43 25-67 3 056 548-88 161-42 420-06 46-67 89 337 178-66 38-40 5 409 971-54 285-73 743-53 82-62 158 128 316-23 67-98 8 862 1 591-77 468-14 1 218-19 135-36 259 075 518-12 111-37 2 294 412-02 121-17 315-32 35-03 67 060 134-11 28-82 1 947 349-68 102-84 267-61 29-73 56 914 113-82 24-46 1 432 257-32 75-68 196-93 21-88 41 882 83-76 18-00 1 093 196-58 57-73 150-60 16-71 32 024 64-03 13-83 2 554 461-52 135-05 351-74 39-09 74 221 149-63 31-45 1 085 193-98 57-34 149-65 16-55 31 842 63-69 13-64 2 573 462-18 135-92 353-71 39-30 75 224 150-44 32-33 3 . 6 . 82 Official Journal of the European Communities No L 153/11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 171 210-31 61-85 160-95 17-88 34 230 68-45 14-71 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 909 342-93 100-85 262-45 29-16 55 816 111-62 23-99 2.8.2 ex 08.02-70  pink 3 617 649-73 191-08 497-24 55-25 105 750 211-48 45-46 2.9 08.04-11 08.04-19 08.04 A I Table grapes 6 895 1 238-46 364-23 947-81 105-31 201 572 403-12 86-65 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 3 795 681-60 200-46 521-63 57-96 110 937 221-86 47-69 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 4 348 780-91 229-66 597-63 66-40 127 100 254-18 54-64 08.06-38 2.12 08.07-10 08.07 A Apricots 4 468 802-50 236-01 614-16 68-24 130 615 261-21 56-15 2.13 ex 08.07-32 ex 08.07 B Peaches 6 494 1 166-31 343-01 892-58 99-18 189 828 379-63 81-60 2.14 ex 08.07-32 ex 08.07 B Nectarines 9 117 1 637-53 481-59 1 253-21 139-25 266 523 53301 114-58 2.15 08.07-51 1 Cherries 3 482 629-65 188-1608.07-55 t 08.07 C 481-07 53-30 101 516 206-27 43-59 2.16 08.07-71 j Plums 1 496-78 442-2508.07-75 f 08.07 D 8 371 1 150-25 127-76 242 899 490-88 103-76 2.17 08.08-11 I 08.08-151 08.08 A Strawberries 4 925 884-55 260-14 676-96 75-22 143 970 287-92 61-89 2.18 08.09-11 ex 08.09 Water melons 1 606 288-48 84-84 220-78 24-53 46 953 93-90 20-18 2.19 08.09-19 ex 08.09 Melons (other than water melons) 3 602 647-04 190-29 495-19 55-02 105 312 210-61 45-27 2.20 ex 08.09-90 ex 08.09 Kiwis 20 615 3 702-45 1 088-89 2 833-52 314-85 602 609 1 205-14 259-06